Citation Nr: 1537191	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-46 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 2008, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to specially adapted housing.

3.  Entitlement to an effective date prior to January 29, 2005, for the grant of entitlement to service connection for shortening of the bones of the left lower extremity.

4.  Entitlement to an effective date prior to January 29, 2005, for the grant of entitlement to service connection for lumbar spondylosis with facet arthropathy.

5.  Entitlement to an effective date prior to April 8, 2006, for the grant of entitlement to service connection for degenerative joint disease of the left knee. 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005, May 2006, June 2006, August 2009, and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2012, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. In February 2014, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  In March 2014 statement, the Veteran stated that he did not desire another hearing.  A transcript of the August 2012 hearing is of record.

The issues of entitlement to an earlier effective date for TDIU and to specially adapted housing were decided by the Board in May 2014. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (Secretary of VA and the Veteran) agreed that a remand of those issues was necessary.  A Joint Motion for Remand (Joint Motion) was filed with the Court in April 2015.   The Court granted the Joint Motion in April 2015, and the appeal has returned to the Board for further action.  The May 2014 denial of entitlement to a special home adaptation granted was left undisturbed.

Subsequent to the last adjudication of the claims by the RO, additional evidence has been received in the form of VA treatment records.  See 38 C.F.R. § 20.1304 (2015).  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence, and so the Board may properly consider it in adjudicating the claims.
  
The record before the Board consists solely of records include in electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to earlier effective dates for the grant of service connection for shortening of the left leg, degenerative joint disease of the left knee, and a lumbar spine disability are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a final and unappealed June 2006 rating decision, entitlement to TDIU was denied.  

2.  Subsequent to the June 2006 final rating decision, a claim for a TDIU was not received by VA until February 22, 2008.

3.  the Veteran is service-connected for lumbar spondylosis with facet arthropathy, evaluated as 40 percent disabling; a left femur fracture, evaluated as 30 percent disabling; left knee instability, evaluated as 30 percent disabling; shortening of the bones of the left lower extremity, evaluated as 10 percent disabling; and left knee degenerative joint disease, evaluated as 10 percent disabling.   

4.  The Veteran does not have the loss of use of both lower extremities, blindness, the loss of use of one lower extremity together with residuals of organic disease or injury, the loss of use of one lower extremity together with the loss of use of one upper extremity, the loss of use of both upper extremities, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 22, 2008, for the grant of TDIU have not been met. 38 US.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).

2.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2008 satisfied the duty to notify provisions with respect to TDIU, and an October 2009 letter advised the Veteran of the evidence necessary to establish a disability rating and effective date.  A July 2010 letter advised the Veteran of the evidence necessary to support a claim for specially adapted housing.

Although the VCAA notice regarding effective dates was issued after the initial adjudication of the Veteran's TDIU claim, the filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant statues and regulations. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA medical records and the report of an August 2010 VA examination were reviewed by both the originating agency and the Board in connection with adjudication of his claims.  All VA examinations of record are found to be adequate for adjudication purposes.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.
II. Effective Date for TDIU

The Veteran argues that he is entitled to an effective date prior to February 22, 2008, for the grant of TDIU.  Specifically, he argues that his claim of entitlement to TDIU has been ongoing since 1980 and that he has since that time met the criteria for TDIU.  He appears to have also claimed, during the August 2012 hearing, that he appealed a 1980 decision that denied his initial TDIU claim, and that the claim was not granted until 2009.  The Veteran also testified that an effective date in 2000 should be granted because that was when he was fitted for a leg brace and a modified shoe (shoe lift).

In increased rating claims, the effective date of an award of disability compensation shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The effective date of an award of increased compensation may also be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability); VAOGCPREC 12-98.  However, this provision applies only when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in severity occurred more than one year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply. 

In a claim for increased compensation, a treatment record may serve as an informal claim for the purposes of determining an effective date.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West,
13 Vet. App. 449 (2000).  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

A claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 1980, the Veteran filed a claim for service connection for a head disability, a back disability, and broken left leg.  He contended that each of these disabilities was incurred in service in 1968 when he fell from a building.  He asserted that he could not work due to his disabilities.  In May 1981, the RO denied service connection for a fractured zygoma, headaches, and a back disability, and granted service connection for residuals of a fractured left femur, evaluated as 10 percent disabling.  The RO also denied entitlement to TDIU.  The Veteran appealed all of the denials to the Board, and in September 1982, the Board denied the claim for a back disability, and remanded the remaining claims for additional development.

In November 1983, the Board denied claims for "residuals of a concussion" and entitlement to TDIU.  The Board's decision was final.  38 U.S.C.A. § 7104(b).

Thereafter, the Veteran repeatedly filed claims for increased ratings for residuals of his left femur fracture, including a shortening of the bones in his left lower extremity.  A 20 percent rating and a 30 percent rating for the left femur disability were granted in May 1993 and November 1997, respectively.  The claim for service connection for shortening of the bones in his left lower extremity was granted in a June 2005 rating decision, with a 10 percent rating assigned for the disability.  

The RO denied the Veteran's claim for an increased rating for his left femur fracture disability in a July 2001 rating decision, which the Veteran appealed.  In January 2006, the Board denied the claim.  The Veteran did not appeal the denial of his claim and the Board's decision became final.  Id.

A claim for service connection for lumbar strain was granted in the June 2005 rating decision, and service connection for degenerative joint disease of the left knee was granted in a May 2006 rating decision.  A June 2006 rating decision recharacterized the Veteran's lumbar spine disability as lumbar spondylosis with facet arthropathy, and increased the rating to 20 percent.  

At the time of the June 2006 rating decision, the Veteran's service-connected disabilities consisted of the left leg, left knee, and spine disorders.  With the grant of an increased rating for his spine disability in that decision, the Veteran's combined disability rating increased to 60 percent as of April 8, 2006.  The Veteran's service-connected disabilities are considered one disability for the purposes of determining eligibility for TDIU, and he has met the threshold criteria for TDIU since April 8, 2006.  See 38 C.F.R. § 4.16(a). 

In July 2005, the Veteran filed a claim for TDIU benefits based on his left leg disability and nonservice-connected conditions.  The RO denied the Veteran's claim for a TDIU in the June 2006 rating decision.  

The Veteran filed again for TDIU benefits, and his claimed was received by VA on February 22, 2008.  

There is no evidence to show that a claim, formal or informal, for TDIU was received at any time after the June 2006 final rating decision and prior to the Veteran filing his claim for TDIU on February 22, 2008.  

Having carefully reviewed this evidence, the Board finds that an effective date prior to February 22, 2008, for the grant of entitlement to TDIU is not warranted.  Within a year of the June 2006 rating decision, no documents that can be reasonably construed as an NOD with the denial of a TDIU were received.  There was also no additional evidence received within the year after the rating decision was issued.  38 C.F.R. § 3.156(b).  Thus, the June 2006 denial of TDIU became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Board acknowledges that in July 2006, the Veteran submitted a statement questioning the effective date of his 60 percent combined rating, which is further addressed in the Remand below.  However, this statement does not in any way reference the Veteran's inability to work or the denial of a TDIU.  Although he indicated in the statement he wished submit a copy of the "denial form" to a lawyer, he did not specifically challenge the disallowance of his claim for TDIU benefits.  While special wording is not required, an NOD must be in terms that can be reasonable construed as expressing dissatisfaction with an AOJ determination.  38 C.F.R. § 20.201.  The Veteran's July 2006 statement does not indicate that he disagreement with the denial of the TDIU claim.  Therefore, the Board determines that the July 2006 submission does not constitute an NOD with the June 2006 disallowance of the TDIU benefits.  

The Board further finds that the Veteran's July 2006 statement does not constitute new and material evidence sufficient to prevent the finality of the June 2006 rating decision.  See 38 C.F.R. § 3.156(b).  In this regard, the statement is not material to the issue of the Veteran's employability or whether a TDIU was warranted.

In reaching this conclusion, the Board has considered a June 2010 deferred rating decision, in which a RO Decision Review Officer (DRO) noted the Veteran's July 2006 inquiry regarding back pay for his 60 percent rating.  The DRO acknowledged that the Veteran's statement was received within a year of the May 2006 and June 2006 rating decisions.  The DRO also indicated that if the Veteran continued his appeal of an earlier effective date for TDIU, it would be prudent to resolve his inquiry prior to the need for a future Board remand.  The Board does not interpret the June 2010 deferred rating decision as the RO's acceptance of the July 2006 statement as a NOD for the denied TDIU claim.  As explained further below, by inquiring about his combined rating, the Veteran essentially expressed disagreement with the effective dates assigned for the grant of service connection for his left knee, left leg shortening, and lumbar spine disabilities.  As previously determined, in no way did the Veteran express his disagreement as to the issue of a TDIU in his July 2006 statement or otherwise indicate that a total rating was warranted from 2000.  Because his July 2006 statement does not constitute a NOD as to the June 2006 denial of the TDIU claim, and does not constitute as new and material evidence, the June 2006 rating decision became final.  See 38 U.S.C.A. § 7105); 38 C.F.R. § 3.156.    

In summary, in a final decision, dated in June 2006, the RO denied a claim for a TDIU.  There is no evidence dated after notice of the June 2006 decision, and prior to February 22, 2008, to show that he filed a claim for TDIU.  See 38 C.F.R. §§ 3.155, 3.157.  To the extent that the Veteran has argued that he appealed an adverse decision "in 1980," this is presumably a reference to the RO's May 1981 decision, which denied a TDIU.  However, while what the Veteran says may be true, he appealed the denial of TDIU, and the Board ultimately denied the claim in November 1983.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  Therefore, unfortunately, this argument does not provide a basis for an earlier effective date for TDIU.  Accordingly, there is no basis for an effective date prior to February 22, 2008, for the Veteran's TDIU, and the claim must be denied.

III. Specially Adapted Housing

The Veteran asserts that he is entitled to specially adapted housing.  He argues that he must wear a brace on his left leg and back on a daily basis.  He also uses a motorized wheelchair, for which he uses a ramp in order to gain access into his home.  The Veteran reports that he can only stand for a short period of time, and that he has had four cardiac bypass operations.   

The Veteran filed his claim in July 2010.  In February 2011, the RO denied the claim.  The Veteran subsequently appealed. 

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The standard ranges of motion of the knee are zero degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran is service-connected for lumbar spondylosis with facet arthropathy, evaluated as 40 percent disabling, a left femur fracture, evaluated as 30 percent  disabling; left knee instability, evaluated as 30 percent disabling, shortening of the bones of the left lower extremity, evaluated as 10 percent disabling, and left knee degenerative joint disease, evaluated as 10 percent disabling.  His combined disability rating is 80 percent, and he is in receipt of a TDIU.

The medical evidence includes VA progress notes which note a history of coronary artery disease, atrial fibrillation, congestive heart failure, hypertension, diabetes mellitus, prostate cancer, and gastroesophageal reflux disease.  Treatment notes reflect that the Veteran uses a motorized wheelchair.   These records also indicate that the Veteran suffered falls in 2010 and December 2014 (due to a syncopal episode), but that he did not feel the need to use a walker.  In November 2010, he was advised to regularly exercise and to take frequent walks. 

A March 2010 examination revealed muscle strength of 3+5 in the left quadriceps and 4/5 in the left hamstring.

An August 2010 VA joints examination report notes that the Veteran walked with a cane, and that he reported occasionally using a left knee brace.  He indicated that he could walk less than 50 feet, or less than 15 minutes.  The clinical examination revealed a stable left femur and left knee extension to 0 degrees and flexion to 130 degrees.  X-rays revealed a healed midshaft femur fracture and mild osteoarthritis.

A February 2011 VA mobility assessment noted that the Veteran is ambulatory, and could drive, and that he used a wheelchair.  He was documented to be independent in dressing, bathing, feeding, and toileting.  The examiner described the Veteran as functional household ambulatory (less than 100 feet), but not functional community ambulatory (more than 100 feet).  A scooter was recommended due to "significant cardiac problems and cardiopulmonary issues," as well as decreased ambulation due to a rod in his left leg. 

Although the record shows that the Veteran experiences limited use of his left leg due to service-connected disabilities and uses a motorized wheelchair, the evidence does not show that he meets the criteria for eligibility for specially adapted housing.  He is not service-connected for any disability of either upper extremity.  The Veteran has not lost the use of both lower extremities or one or both upper extremities.  Indeed, he has been found to be independent with his personal grooming activities and has retained the ability to walk with a cane, albeit for only short distances.  While he has recently suffered falls while at home, there is no evidence of record showing that he has been deemed to have problems with balance or propulsion to such an extent that he is precluded from locomotion without the aid of braces, crutches, canes, or a wheelchair.  Moreover, the Veteran has not suffered blindness in either eye, subdermal burns, or residuals of organic disease or injury, nor has he claimed that he experiences these disabilities.  He is not service-connected for any such disabilities.  Thus, the Veteran does not have the disability, or combination of disabilities, necessary to meet the requirements for entitlement to specially-adapted housing.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an effective date prior to February 22, 2008, for the grant of TDIU is denied.

Entitlement to specially adapted housing is denied. 


REMAND

As noted above, in a June 2005 rating decision, the RO granted service connection for the Veteran's lumbosacral spine and left leg shortening disabilities, each evaluated as 10 percent disabling.  A May 2006 rating decision considered additional evidence subsequently received and continued the ratings assigned for these disabilities.  The May 2006 rating decision also, in pertinent part, granted entitlement to service connection for a left knee disability, evaluated as 10 percent disabling.  The rating assigned for the Veteran's lumbosacral spine disability  was increased to 20 percent in a June 2006 rating decision.  As a result of these decisions, the Veteran's combined rating increased from 30 percent to 50 percent, effective January 29, 2005 and from 50 percent to 60 percent, effective April 8, 2006.  

In a July 2006 statement, the Veteran asked for an explanation as to why he had not been paid 30 percent more back pay to 2000 as his combined rating had increased from 30 percent to 60 percent.  As stated above, an NOD must express dissatisfaction or disagreement with adjudication of the AOJ and a desire to contest the result, but it need not be worded in a particular way.  38 C.F.R. § 20.201.  Here, the Veteran was clearly dissatisfied with the effective date of his 60 percent combined rating.  Given his assertion, the Veteran essentially expressed his desire to seek an earlier effective date for the grant of service connection for his left knee, left lower extremity bone shortening, and lumbosacral spine disabilities, which, in turn, would determine the effective date of the increased combined rating of 60 percent.  For these reasons, the Board determines that the July 2006 statement from the Veteran constitutes an NOD with the effective dates for the grants of service connection which yielded his 60 percent combined rating.

With consideration of the provisions of 38 C.F.R. § 3.156(b), the Board finds that the July 2006 NOD is timely as to the June 2005, May 2006, and June 2006 rating decisions.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

Although the RO notified the Veteran in a December 2010 letter that his appeal for earlier effective dates for his left lower extremity and spine disabilities were untimely, this notice did not give consideration to the provisions of 38 C.F.R. § 3.156(b).  Having found that the Veteran's July 2006 constitutes a timely NOD as to the June 2005, May 2006, and June 2006 rating decisions, the Veteran must be provided with a Statement of the Case that addresses the issues of entitlement to an earlier effective date for the grant of service connection for his lumbosacral spine, left knee, and shortening of the bones of his left lower extremity disabilities.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case in response to the Veteran's timely July 2006 NOD as to the effective dates assigned for service connection for lumbar spondylosis with facet arthropathy, shortening of the left lower extremity, and degenerative joint disease of the left knee. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


